51 F.3d 268
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Welmont Haden SARTIN, Jr., Plaintiff-Appellant,andAnthony Thomas TORCASIO, Plaintiff,v.G.P. Dodson;  Virginia Smith;  Nurse Rose;  OfficerMcCroskey;  Sergeant Hess;  Mr. Davis, Defendants-Appellees.
No. 94-6983.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 15, 1995.Decided:  March 31, 1995.

Welmont Haden Sartin, Jr., Appellant Pro Se.  Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, VA;  Peter Duane Vieth, WOOTEN & HART, P.C., Roanoke, VA, for Appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sartin v. Dodson, No. CA-93-653-R (W.D.Va. July 28, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED..